DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is response to Application Serial No. 16/364,773 filed on March 26, 2019 in which claims 1-18 are presented for examination.

ABSTRACT
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “A method…is disclosed,”  “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is objected because of the phrase “a method….. is disclosed” should be avoided.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (US 2018/0068206) in view of Hill et al. (U.S. Patent No. 6,014,652).
 	In regard to claim 1, Bai et al. discloses a method for automatically training a neural network associated with a trainer ( [0046 and Fig. 4 discloses method for training neural network), the trainer (a vehicle) having a first communication device (see at least [0037]) and a perception recorder (see at least [0024], [0026], and Fig. 2A), the method including:
 	at the perception recorder, continuously recording the surroundings in the vicinity of the trainer (see at least [0028]);
 	receiving, at the trainer, a communication message from a communication device associated with an object in the vicinity of the trainer (see [0037]), the message including positional information about the object and information about the type of the object (see [0038], wherein the object list 302 may include one or more objects, a time stamp for each object, and optionally include a spatial metadata associated with a location of objects in the object list 302; and [0051] wherein data from a V2X data source may include the location, appearance, and/or trajectory of another vehicle as reported by that vehicle over a vehicle-to-vehicle communication system);
 	identifying a portion of the recording from the perception recorder that corresponds to a time at which the communication message is received from the object (see [0037]-[0038] “populate one or more objects from the object list into the environmental model along with the raw measurement data’ “annotate the environmental data”);
 	identifying the object in the identified portion of the recording by correlating the positional information about the object received in the communication message with a corresponding location in the identified portion of the recording (see [0037]-[0038] “populate one or more objects from the object list into the environmental model along with the raw measurement data’ “annotate the environmental data”);
 	classifying the identified object based on the information about the type of the object received in the communication message (see [0037]-[0038] “populate one or more objects from the object list into the environmental model along with the raw measurement data’ “annotate the environmental data”); and
 	(see at least [0046]).
 	While Bai et al. trains the neural network, Bai et al. does not specifically disclose using the classified identified object to train the neural network.
 	Hill et al., in the same field of endeavor, discloses using the classified identified object to train the neural network (col. 5 lines 41-44 discloses neural network trained in accordance with classified or identified objects).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bai et al. with the classification method of Hill et al. because such modification would improve the object classification by analyzing the characteristic of the object, classifying/identifying the object broadly, narrowly to thereby enhance the artificial intelligence based system.

 	In regard to claim 8, Bai et al. discloses a method for automatically training a neural network associated with a trainer ([0046 and Fig. 4 discloses method for training neural network), the trainer having a first communication device (see at least [0037]) and a perception recorder (see at least [0024], [0026], and Fig. 2A), the method including:
 	at the perception recorder, continuously recording the surroundings in the vicinity of the trainer isolating one or more objects in the recording and attaching positional and timing information to each of the isolated one or more objects (see at least [0028]), the positional information indicating the location of the corresponding object with respect to the trainer (see at least [0048], [0053]) and the timing information indicating a time at which the corresponding object was in that position (see at least [0038]);
 	receiving, at the trainer, a communication message from a communication device associated with a first object in the vicinity of the trainer (see [0037]), the message including positional information about the first object and information about the type of the first object (see [0038], wherein the object list 302 may include one or more objects, a time stamp for each object, and optionally include a spatial metadata associated with a location of objects in the object list 302; and [0051] wherein data from a V2X data source may include the location, appearance, and/or trajectory of another vehicle as reported by that vehicle over a vehicle-to-vehicle communication system);
 	matching a time at which the message is received with the timing information of the isolated one or more objects and matching the positional information received in the message with the positional information of the isolated one or more objects to identify the first object in the recording (see [0037]-[0038] “populate one or more objects from the object list into the environmental model along with the raw measurement data’ “annotate the environmental data”);
 	classifying the identified first object based on the information about the type of the object (see [0037]-[0038] “populate one or more objects from the object list into the environmental model along with the raw measurement data’ “annotate the environmental data”); and
 	 (see at least [0046]).
 	While Bai et al. trains the neural network, Bai et al. does not specifically disclose using the classified recording to train the neural network.
 	Hill et al., in the same field of endeavor, discloses using the classified recording  to train the neural network (col. 4 lines 56-65, col. 5 lines 38-44 discloses neural network trained in accordance with stored classified objects).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bai et al. with the classification method of Hill et al. because such modification would improve the object classification by analyzing the characteristic of the object, classifying/identifying the object broadly, narrowly to thereby enhance the artificial intelligence based system.
 	In regard to claims 2 and 9, Bai et al. discloses, wherein the perception recorder includes one or more of a video camera, a sound sensor, an infrared sensor, a radar, or a LIDAR (see at least sensor system 110 in Fig. 1 and [0019]-[0020]).

 	In regard to claims 3 and 10, Bai et al. discloses wherein the trainer is a vehicle, a pedestrian, or an infrastructure element (see at least [0037], [0054], [0053]). 

 	In regard to claims 4 and 11, Bai et al. discloses wherein the vehicle is a connected autonomous vehicle (see at least [0031], 0015], [0018]).

 	In regard to claims 5 and 12, Bai et al. discloses wherein the object is a vehicle, a pedestrian, or an infrastructure element (see at least [0037], [0054], [0053]). 

 	In regard to claims 6 and 13, Bai et al. discloses wherein the communication message is at least one of a BSM, CAMs, MAP, CPM, or SPaT message (see at least [0040], [0041] wherein MAP message which  is a layout/ plan around the vehicle).

  	In regard to claims 7 and 14, Bai et al. discloses correlating the timing information of the received positional information with the determined location of the object (see at least [0038]).


6.	Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (US 2018/0068206) in view of MAHJOUB, H. N. et al. (A Learning-based Framework for Two-Dimensional Vehicle Maneuver Prediction Over V2V Network”) (Submitted by Applicant).
 	In regard to claim 15, Bai et al. discloses a method for training a neural network ([0046 and Fig. 4 discloses method for training neural network), the method including:
 	at a vehicle having a first communication device (see at least [0037]) and a vehicle condition recorder (see at least [0024], [0026], and Fig. 2A), the first communication device configured to receive communication messages from one or more objects in the vicinity of the vehicle (see at least [0037]) and the vehicle condition recorder configured to continuously record a condition of the vehicle (see at least [0028]);
 	receiving, at the vehicle, a first communication message from a communication device associated with an object in the vicinity of the vehicle (see at least [0037]), the first communication message including positional information about the object and information about the type of the object (see [0038], wherein the object list 302 may include one or more objects, a time stamp for each object, and optionally include a spatial metadata associated with a location of objects in the object list 302; and [0051] wherein data from a V2X data source may include the location, appearance, and/or trajectory of another vehicle as reported by that vehicle over a vehicle-to-vehicle communication system);
 	determining a surrounding state of the vehicle based on the received communication message, the surrounding state including at least a position of the object with respect to the vehicle (see at least [0038], [0031]).
 	 identifying a vehicle state corresponding to a time at which the communication message is received from the object; correlating the determined surrounding state of the vehicle with the corresponding vehicle state and storing in the form of correlated state data; classifying the correlated state data  (see [0020], [0032] wherein the system takes measurements from on-board sensors as well as surrounding objects in [0037], [0038], correlates these sensor measurements in [0033], [0034], and populates an environmental model describing the vehicle position (i.e. the vehicle state) and its surrounding (i.e. surrounding state) [0026], see also [0041 wherein “localization system 342 can correlate data… in the annotated environmental model 332… access the annotated environmental model 332 from the memory system 330 or receive them directly from the measurement integration system” “correlation between the map data 331 and the annotated environmental model 332 can identify a vehicle location 344 describing a position of the vehicle relative to the map data”.);
  	While Bai et al. discloses training the network, Bai et al. does not specifically disclose using the classified correlated state data to train the neural network.
 	MAHJOUB, H. N. et al., in the same field of endeavor, discloses
using the classified correlated state data to train the neural network (see [0176], [0178], [0179] wherein the disclosed sensed navigational state corresponds to the classified correlated state and is used to train the neural network that output navigational actions that corresponds to a desired vehicle command. The disclosed sensed navigational state does involve data about the vehicle surroundings in [0174]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bai et al. with the classify correlated method of MAHJOUB, H. N. et al. because such modification would implement machine learning in order to produce a sensing state output in accordance to sense data to produce sensed navigational state based on sensed data from onboard as well as  external sources to the vehicle in order to easily arrive at the claimed invention.

 	In regard to claim 16, Bai et al. discloses wherein determining the surrounding state of the vehicle based on the received communication message further includes identifying a layout of the vicinity of the vehicle (see at least [0026], [0040], [0041]).

 	In regard to claim 17, Bai et al. discloses, wherein the received communication message is a V2X message (see at least [0037] and Fig. 4 element 450 “V2X”).

 	In regard to claim 18, Bai et al. discloses wherein the vehicle further has a perception recorder continuously recording the surroundings in the vicinity of the vehicle (see at least [0028]) and wherein determining the surrounding state of the vehicle further includes:
 	identifying a perception recording corresponding to the time at which the communication message is received from the object (see [0037]-[0038] “populate one or more objects from the object list into the environmental model along with the raw measurement data’ “annotate the environmental data”);identifying one or more objects in the recording; and utilizing the identified one or more objects in determining the surrounding state of the vehicle (see [0026] populate an environmental model 121 associated with the vehicle … the environmental model 121 can have an environmental coordinate field corresponding to a physical envelope surrounding the vehicle, and the sensor fusion system 300 can populate the environmental model 121 with the raw measurement data 115 based on the environmental coordinate field).
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	US 2019/0065951, discloses systems, methods, and apparatuses related to cooperative learning neural networks. Cooperative learning neural networks may include neural networks which utilize sensor data received wirelessly from at least one other wireless communication  device to train the neural network. For example, cooperative learning neural networks described herein may be used to develop weights which are associated with objects or conditions at one device and which may be transmitted to a second device, where they may be used to train the second device to react to such objects or conditions. The disclosed features may be used in various contexts, including machine-type communication, machine-to-machine communication, device-to-device communication, and the like. The disclosed techniques may be employed in a wireless (e.g., cellular) communication system, which may operate according to various standardized protocols.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661